DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions.
Applicant’s 03/22/2021 Amendments/Arguments, which directly amended the drawings; amended claim 89, 95-96; and traversed the rejections of the claims of the 11/13/2021 Office Action are acknowledged.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 69-88 directed to an invention non-elected without traverse.  Accordingly, claims 69-88 have been cancelled.

Examiner’s Statement Of Reason For Allowance
Claims 89-96 are allowed.
Regarding claims 89 and 95-96, a positioning system, method, and product comprising a motion compensation unit in communication with the motion module to perform the functions as claimed, have neither been taught nor made obvious by the art of record.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,031,882 discloses method and apparatus for using a plurality of correlators to improve the estimate of direct signal arrival time by identifying detailed features of a correlation function at and adjacent to the correlation peak.  The errors in location of the center point of a correlation function, formed by the received signal and a stored copy of the expected signal, are assumed to be strongly correlated for narrow sample spacing and wide sample spacing of the correlation function.  Alternatively, the multipath signal strengths and phases are estimated by a least mean squares analysis, using multiple sampling of a correlation function of an expected signal and an arriving composite signal that includes the direct signal and one or more multipath signals.  Times of arrival or path delays of the direct signal and the multipath signals are determined separately.  Path delays can be determined by at least three approaches: (1) identification of slope transition points in the correlation function; (2) Cepstrum processing of the received signal, using Fourier transform and inverse transform analysis; and (3) use of a grid of time shift points for the correlation function, and identification of time shift values, associated with certain solution parameters for a least mean squares analysis that have the largest absolute values, as times of arrival of the direct and multipath signals.  Separate identification of path delays reduces the least mean squares analysis to a solvable linear problem.  A modified received signal is constructed, with multipath signal(s) approximately removed.

US 7,453,961 discloses a technique for determining the timing of a received signal that includes one or more time-delayed versions of a reference signal traveling over respective different signal paths.  The technique includes correlating the received signal with the reference signal to produce a correlated signal; determining whether the correlated signal includes a signal peak that corresponds to the direct path of the received signal; and iterative repeating these operations until a signal peak is determined to correspond to the direct path of the received signal.  In each successive iteration, the reference signal corresponding to at least the greatest signal peak in the correlated signal is regenerated, and contributions from each regenerated reference signal are removed from the received signal prior to correlating the received signal in the next iteration.
US 8,406,280 discloses a system and method for mitigating multipath interference of signals in environments to determine the line of sight signal propagation.
US 2014/0340258 discloses a demodulation unit for a GNSS signal processing device includes an operator that uses a first error detecting method when one of a first selection criterion in which an early late differential value is higher than a first threshold (positive value) and an 
US 9,780,829 discloses a method, apparatus, computer program, data structure, signal relating to: causing correlation of a digital signal provided by a receiver with a motion-compensated correlation code, wherein the motion-compensated correlation code is a correlation code that has been compensated before correlation using one or more phasors dependent upon an assumed or measured movement of the receiver.
US 10,466,337 discloses techniques for determining a time-of-flight (ToF) of a wireless signal in a multipath wireless environment.  In some examples a method for determining a time-of-flight (ToF) of a wireless signal in a multipath wireless environment may comprise receiving two or more wireless signals over a wireless communication channel from wireless device, determining a maximum likelihood solution for identifying a line-of-sight (LoS) signal of the two or more wireless signals, reducing the complexity of the maximum likelihood solution, determining a time that maximizes the reduced complexity maximum likelihood solution, and determining the ToF of the LoS signal based on the reduced complexity maximum likelihood solution and the determined time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445.  The examiner can normally be reached on Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646